Citation Nr: 0200199	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  96-50 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) following an August 1996 decision of the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, granted the 
veteran an increased (30 percent) rating for PTSD.  
Subsequently, by a February 1997 hearing officer decision, an 
increased (50 percent) rating was assigned for the veteran's 
PTSD.  In February 1998, the Board denied the veteran's claim 
for a disability rating in excess of 50 percent for his 
service-connected PTSD.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In July 1999, in a single judge 
non-precedent memorandum decision, the Court vacated the 
Board's February 1998 decision, holding that it lacked 
adequate reasons and bases for its findings, and remanded the 
case to the Board for further action.

In July 2000, the Board once again denied the veteran's claim 
for a disability rating in excess of 50 percent for his 
service-connected PTSD.  In September 2000, the Board denied 
the veteran's July 2000 motion for reconsideration of the 
July 2000 Board decision.  Thereafter, the veteran once again 
appealed to the Court.  In April 2001, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's July 2000 decision.  Later that same 
month, the Court issued an order that vacated the Board's 
July 2000 decision in accordance with the joint motion and 
remanded the case to the Board for further action.  In August 
2001, the Court issued an order that corrected a 
typographical error in its April 2001 order.

In addition to the issue cited on the cover page of this 
remand, the veteran's representative, on a number of 
occasions, has raised the issue of the veteran's entitlement 
to a total rating based on individual unemployability (TDIU).  
While this issue was first referred to the RO in the Board's 
February 1998 decision, which decision was later vacated by 
the Court, it does not appear that it has ever been developed 
by the RO.  Similarly, the Board notes that the veteran, in a 
March 2001 letter, raised the issue of entitlement to service 
connection for a closed head trauma.  (Parenthetically, the 
Board notes that the RO, in November 1999, earlier denied a 
claim of service connection for a closed head trauma.)  
Accordingly, because the claim for TDIU and the application 
to reopen a claim of service connection for a closed head 
trauma have not been developed for appellate review, they are 
referred to the RO for appropriate action.


REMAND

In the April 2001 joint motion, the parties cited three 
grounds for vacating and remanding the Board's July 2000 
decision.  Specifically, they stated, as follows: 

[First,] [u]nder 38 U.S.C. § 7104(d)(1), 
a 'decision of the Board shall include a 
written statement of the Board's findings 
and conclusions, and the reasons or bases 
for those findings and conclusions, on 
all material issues of fact and law 
presented on the record . . .'

*	*	* 

The evidence of record shows that a June 
1991 examination notes that the appellant 
experienced low-grade auditory 
hallucinations and repressed rage.  (BVA 
Decision at 3).  During the appellant's 
July 1996 and January 1997 VA 
examinations, it was reported the 
appellant was abusive in work and 
personal relationships, and had been in 
approximately 20 verbal disputes, as well 
as jailed on four occasions in the 
previous five years for assault and 
spousal abuse.  He has a diagnosis of 
intermittent explosive disorder, exhibits 
rage, has difficulty controlling anger, 
and carries a weapon at all times.  (BVA 
Decision at 4-6).  Despite this evidence, 
the Board stated that the record 'does 
not reflect evidence of suicidal or 
homicidal ideation or evidence of 
delusions or hallucinations.'  (BVA 
Decision at 12).

The Board's analysis fails to discuss 
whether the appellant's behavior meets 
the 70 percent criteria by demonstrating 
impaired impulse control such as 
unprovoked irritability with periods of 
violence.  Moreover, the decision 
inadequately addresses other 
symptomatology noted during VA 
examinations, such as auditory 
hallucinations, rapid speech, poor 
judgment and insight, emotional blunting, 
and avoidance behavior.  (BVA Decision at 
3-5) 

	*	*	*

Because the Board's decision denying the 
appellant a rating in excess of 50 
percent for his service-connected PTSD, 
failed to provide an adequate statement 
of reasons or bases for its determination 
as required by Mittleider v. West, 
11 Vet. App. 181 (1998) (per curiam 
order), and Shoemaker v. Derwinski, 
3 Vet. App. 248 (1992), remand is 
warranted. 

[Second,] . . . the parties note that the 
most recent VA examination of record is 
dated January 1997.  (BVA Decision at 5-
6).  As the Court has repeatedly held 
that the VA's duty to assist veterans 
includes the duty to conduct a thorough 
and contemporaneous medical examination, 
the appellant should be reexamined on 
remand.  See Caffrey v. Brown, 
6 Vet. App. 377 
(1994)[.]

*	*	* 

[Third, a r]emand is also required due to 
the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000)[.] 

*	*	* 

The Board finds, given the above findings, that a remand for 
further procedural and evidentiary development is required to 
satisfy the demands of the Court's order.

Initially, as noted by the Court, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (hereinafter "Veterans Claims 
Assistance Act of 2000" or the "Act").  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duties to 
assist and notify, and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom; Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is now applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  Pertinent 
regulations (which implement the Act but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) recently were promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.

Moreover, the Board finds that further evidentiary 
development in the form of a VA examination is required to 
satisfy the demands of the Court's order.  This is so, in 
part, because the record contains such varying opinions as to 
the degree of disability caused by service-connected PTSD.

Specifically, the Board observes that a review of the record 
on appeal discloses a May 2000 private examination report 
from a D.J. Gaughan, Ph.D.  In this report, Dr. Gaughan 
opined that the veteran was "not employable in any 
traditional sense."  This opinion is significant in view of 
the old criteria used to rate PTSD.  38 C.F.R. § 4.132, 
Diagnostic Code 9205 (1996) (provides a 100 percent rating 
when, among other things, the veteran is ". . . demonstrably 
unable to obtain or retain employment.").  However, the Board 
finds it troubling that, while Dr. Gaughan opined that the 
veteran had many PTSD symptoms and was not employable, his 
diagnoses did not include PTSD - only non-service connected 
alcohol abuse and polysubstance abuse.

Likewise, the Board observes that, at the veteran's most 
recent VA examination, dated in January 1997, he complained 
of not responding well to confrontation or criticism, having 
been in many fights (he reported having been in approximately 
20 verbal fights and four to five physical fights in the 
previous year), having clusters of bad dreams, an exaggerated 
started response (he reported having hit the ground at a 
party when a soda compressor went off), and experiencing 
increased social isolation.  However, his adverse 
symptomology was limited to being somewhat sad, mildly tense, 
and having some memory problems (i.e., formal mental status 
testing revealed the veteran, while able to recall his street 
address at three minutes, at five minutes he incorrectly 
reported the address; the veteran could not recall what he 
had for breakfast; and, while he correctly interpreted 3 
proverbs, 5 minutes later he was only able to repeat 2 of 
them.).  Otherwise, judgment appeared to be generally intact, 
he was alert, he showed no evidence of psychotic thinking, 
and had a fairly good mood.  The diagnoses were PTSD, 
intermittent explosive disorder, alcohol abuse (in partial 
remission), drug abuse (possibly in remission), and mixed 
personality disorder.  The Global Assessment of Functioning 
(GAF) score was fair to poor, 55 over the last year; fair at 
the present, 55.  (Under DSM IV, a GAF score of between 51 to 
60 suggests that psychiatric disability is manifested by 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or schooling function (e.g., few 
friends, conflicts with peers or co-workers)."  American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders.).

In addition, a review of the January 1997 examination report, 
as well as all other medical records found in the claims 
file, fails to disclose an opinion similar to that provided 
by Dr. Gaughan's - i.e., that the veteran is not employable.  
Additionally, the record does not contain an opinion that the 
veteran is unemployable because of service connected PTSD.  
Furthermore, a review of the record on appeal shows that the 
veteran sustained a post-service head trauma in 1990, the 
residuals of which may be having an effect on his current 
ability to work.

The Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  Governing regulations also provide that when, during 
the course of review, it is determined that further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  Moreover, governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  Green v. Derwinski, 
1 Vet. App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (2000).  
Furthermore, the Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that "when 
it is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."

Lastly, the Board notes that the RO should undertake all 
necessary action to obtain and associate with the record all 
outstanding pertinent medical records.  In this regard, the 
Board notes that a review of the record on appeal shows that 
opinions as to the severity of the veteran's PTSD were 
received from a Dr. Gaughan as well as from Michele Koonin, 
LCSW, of the Institute For Counseling.  Moreover, a review of 
the record on appeal shows that the veteran reported having 
been treated by a Don Dill, M.D.  Additionally, a review of 
the record on appeal shows that the veteran claims having 
been involved in numerous physical confrontations leading to 
at least four arrests as well as his having been involved in 
a number of shootings.  Post-service private treatment 
records show complaints and/or treatment for gunshot wounds 
as well as his attending domestic violence counseling.  
Moreover, the veteran reported that his adverse symptomology 
has caused him to lose numerous jobs in the last several 
years.  However, while records from some of the above sources 
appear in the record, treatment records from all do not.  
Accordingly, a remand is also required for the RO to obtain 
and associate with the record all outstanding pertinent 
records from the above-referenced sources, as well as from 
any other source(s) or facility(ies) identified by the 
veteran.  Veterans Claims Assistance Act of 2000.

Accordingly, the Board finds that, because the current record 
fails to contain adequate contemporaneous medical evidence 
for the Board to adjudicate the question of the current 
severity of the veteran's service connected PTSD, as opposed 
to other non-service connected psychiatric disorders, because 
of the need for the veteran to be provided notice of the 
Veterans Claims Assistance Act of 2000, and because of the 
need to obtain additional evidence, a remand is required.

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Such development should 
include, but is not limited to, the 
following actions.

a.  Obtaining and associating with 
the record all relevant records 
prepared by Dr. Gaughan in 
connection with drafting his May 
2000 statement as well as all 
records kept by the Institute For 
Counseling/Michele Koonin, LCSW, by 
Don Dill, M.D., and all records kept 
by any physician or hospital 
identified by the veteran while the 
appeal is in remand status.

b.  Given the veteran's claims of 
having been involved in numerous 
physical confrontations leading to 
his having been arrested on at least 
four occasions and being involved in 
a number of shootings in which he 
sustained gunshot wounds, such 
development should include obtaining 
and associating with the record any 
records prepared in connection with 
any criminal proceedings brought 
against the veteran, including any 
police reports, court ordered 
psychiatric evaluation, and prison 
treatment records.  

c.  Given the veteran's reported 
work history, after obtaining from 
the veteran the names and addresses 
of ex-employers for the last several 
years, the RO should obtain and 
associate with the record any 
relevant records kept by these ex-
employers.  

d.  In the event any attempts to 
secure information are unsuccessful, 
such efforts should be fully 
documented in the record, and the 
veteran should be notified in 
accordance with the Veterans Claims 
Assistance Act of 2000.

2.  As part of the development undertaken 
to comply with the new law and the order 
of the Court, the RO should schedule the 
veteran for a psychiatric examination for 
the purpose of assessing the current 
severity of his service-connected PTSD.  
A copy of the appointment notice(s) sent 
to the veteran should be associated with 
the file.  Psychological testing should 
be conducted.  The examiner should review 
the entire claims folder and provide an 
opinion as to all symptoms attributable 
to service-connected psychiatric 
disability.  Thereafter, the examiner 
should provide an opinion as to the 
combined effect of all manifestations of 
service-connected disability (as opposed 
to his non-service-connected poly-
substance abuse and residuals of a 1990 
head trauma) on the veteran's social and 
industrial adaptability.  Opinions 
sufficient to rate the current severity 
of the veteran's PTSD under both the old 
and new rating criteria should be 
provided.  A global assessment of 
functioning (GAF) score should be 
provided and its meaning should be 
explained in the context of the rating 
criteria.  All opinions provided should 
be explained in the context of other 
opinions of record, including those of 
the VA examiners in July 1996 and January 
1997, Michele Koonin in August 1996, and 
Dr. Gaughan in May 2000.

3.  The RO should ensure that the 
examination satisfies the instructions 
set out above.  After all notice 
requirements have been satisfied, and 
the duty to assist has been fulfilled, 
the RO should take adjudicatory action 
on the claim here at issue.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
April 1997 SSOC.  If the veteran fails 
to report for the examination, the SSOC 
should specifically refer to the 
provisions of 38 C.F.R. § 3.655 and a 
discussion of how they affect the RO's 
determination.  38 C.F.R. § 19.31 
(2000).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claim's folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with the order of the 
Court and to procure clarifying data.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


